Appellant was convicted of the offense of possessing intoxicating liquor in dry area for the purpose of sale, and his punishment was assessed at a fine of $200.
All of the questions that are presented in this record are similar in every respect to those presented in the case of C. S. Cropper v. State, Number 19,208 (page 391 of this volume), this day decided, with the exception that there is no bill of exception to any argument of the county attorney.
Inasmuch as we decided all of the questions here presented adversely to the appellant in that case, we do not deem it necessary to again enter upon a discussion thereof as it would serve no useful purpose.
No reversible error appearing in the record, the judgment of the trial court is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.